Citation Nr: 0103989	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  00-03 584	)	DATE
	)
  )


THE ISSUE

Whether a January 1965 decision by the Board of Veterans' 
Appeals (Board), which denied service connection for a back 
disorder, should be reversed or revised on the grounds of 
clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:	James Deremo, Agent


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from March 1941 to 
December 1946.  

2.  He filed a motion with the Board requesting that a 
January 1965 Board decision, which denied service connection 
for a back disorder, be reversed or revised on the grounds of 
CUE.  

3.  In January 2001, prior to Board action on the CUE motion, 
the Board received notice from the Department of Veterans 
Affairs (VA) Regional Office that the veteran had died on 
December [redacted], 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his CUE motion.  38 
U.S.C.A. §§ 7104, 7111 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
Board CUE motion which he had filed under 38 U.S.C.A. § 7111.  
As a matter of law, veterans' claims do not survive their 
deaths, and the same holds true as to Board CUE motions.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. 
App. 42 (1994).  This Board CUE motion has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a).

In reaching this determination, the Board intimates no 
opinion as to the merits of this CUE motion or to any later 
CUE motion brought by a survivor of the veteran.  



ORDER

The CUE motion is dismissed.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 


